Case: 20-1508   Document: 16     Page: 1   Filed: 09/03/2020




        NOTE: This disposition is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                 ______________________

                   LARRY GOLDEN,
                   Plaintiff-Appellant

                            v.

                     APPLE INC.,
                   Defendant-Appellee

 AT&T INC., BIG O DODGE CHRYSLER JEEP RAM,
    FCA US LLC, FAIRWAY FORD LINCOLN OF
  GREENVILLE, FORD GLOBAL TECHNOLOGIES,
    LLC, GENERAL MOTORS COMPANY, KEVIN
 WHITAKER CHEVROLET, LG ELECTRONICS USA
 INC, MOTOROLA SOLUTIONS, INC., PANASONIC
   CORPORATION, QUALCOMM, INC., SAMSUNG
  ELECTRONICS USA, SPRINT CORPORATION, T-
    MOBILE USA, INC., VERIZON CORPORATE
               SERVICES GROUP,
                    Defendants
              ______________________

                       2020-1508
                 ______________________

     Appeal from the United States District Court for the
 District of South Carolina in No. 6:19-cv-02557-DCC,
 Judge Donald C. Coggins Jr.
                 ______________________
Case: 20-1508     Document: 16    Page: 2     Filed: 09/03/2020




 2                                     GOLDEN    v. APPLE INC.



                 Decided: September 3, 2020
                   ______________________

      LARRY GOLDEN, Greenville, SC, pro se.

     JOHN FRANKLIN MORROW, JR., Womble Bond Dickinson
 (US) LLP, Winston-Salem, NC, for defendant-appellee.
 Also represented by ANA FRIEDMAN.
                 ______________________

     Before PROST, Chief Judge, LINN and TARANTO, Circuit
                           Judges.
 PER CURIAM.
      Larry Golden, pro se plaintiff-appellant, sued fifteen
 defendants in the District Court for the District of South
 Carolina, alleging patent infringement by the defendants’
 development and manufacturing of communicating, moni-
 toring, detecting, and controlling (“CMDC”) devices. Mag-
 istrate Judge Kevin F. McDonald issued an Order notifying
 Golden that his complaint was subject to summary dismis-
 sal for frivolousness. After Golden amended his complaint,
 the Magistrate Judge recommended dismissal without
 prejudice and without service of process because the case
 was duplicative of parallel proceedings Golden brought
 against the government in the Court of Federal Claims.
 Golden objected to the Magistrate Judge’s Report and Rec-
 ommendation, arguing that the present action was not du-
 plicative but was instead a separate action against non-
 governmental entities for patent infringement. The dis-
 trict court reviewed the record and adopted the Magistrate
 Judge’s recommendation. Golden appeals. For the reasons
 that follow, we affirm.
     The district court concluded that because the present
 case and the earlier case against the government involved
 the same patents, that was enough to find the action dupli-
 cative. Golden argues on appeal that what the district
Case: 20-1508      Document: 16     Page: 3     Filed: 09/03/2020




 GOLDEN   v. APPLE INC.                                        3



 court failed to appreciate is that while the earlier action
 asserted unfair acts by the government, the present action
 allegedly involves the infringing acts of third parties unre-
 lated to any activities of the government. Even if Golden
 is correct, however, in asserting that the present action is
 not duplicative and therefore should not have been dis-
 missed on that ground, we “may affirm a judgment of a dis-
 trict court on any ground the law and the record will
 support so long as that ground would not expand the relief
 granted.” Glaxo Grp. Ltd. v. TorPharm, Inc., 153 F.3d
 1366, 1371 (Fed. Cir. 1998). Indeed, we may dismiss a case
 for lack of jurisdiction where the complaint is “wholly in-
 substantial and frivolous.” First Data Corp. v. Inselberg,
 870 F.3d 1367, 1373 (Fed. Cir. 2017) (quoting Arbaugh v.
 Y & H Corp., 546 U.S. 500, 513 n.10 (2006)).
     Allegations of direct infringement are subject to the
 pleading standards established by Bell Atlantic Corp. v.
 Twombly, 550 U.S. 544 (2007), and Ashcroft v. Iqbal, 556
 U.S. 662 (2009). Under this standard, a court must dismiss
 a complaint if it fails to allege “enough facts to state a claim
 to relief that is plausible on its face.” Twombly, 550 U.S.
 at 570. This “facial plausibility” standard requires “more
 than labels and conclusions, and a formulaic recitation of
 the elements of a cause of action will not do.” Id. at 555.
 Rather, it requires the plaintiff to allege facts that add up
 to “more than a sheer possibility that a defendant has acted
 unlawfully.” Iqbal, 556 U.S. at 678; see Twombly, 550 U.S.
 at 555 (“Factual allegations must be enough to raise a right
 to relief above the speculative level.”). Although courts do
 not require “heightened fact pleading of specifics,”
 Twombly, 550 U.S. at 570, a plaintiff must allege “‘enough
 fact[s] to raise a reasonable expectation that discovery will
 reveal’ that the defendant is liable for the misconduct al-
 leged.” In re Bill of Lading Transmission & Processing Sys.
 Pat. Litig., 681 F.3d 1323, 1341 (Fed. Cir. 2012) (alteration
 in original) (quoting Twombly, 550 U.S. at 556).
Case: 20-1508     Document: 16     Page: 4    Filed: 09/03/2020




 4                                       GOLDEN   v. APPLE INC.



      Golden’s amended complaint here, like his initial com-
 plaint, even if not duplicative of the earlier filed action
 against the government, “contains only conclusory formu-
 laic recitations of the elements of patent infringement as to
 each defendant.” Magistrate Judge Initial Order at 5,
 Golden v. Apple Inc., No. 6:19-cv-02557 (D.S.C. Oct. 1,
 2019), ECF No. 12. Count I of Golden’s Amended Com-
 plaint, for example, merely states that “at least one of the
 defendants named in this complaint has infringed at least
 independent claim 4 & 5 of the ’287 patent,” Complaint at
 ¶ 156, Golden v. Apple Inc., No. 6:19-cv-02557 (D.S.C. Oct.
 15, 2019), ECF No. 16-1, followed by generalized state-
 ments of infringement by each defendant, id. at ¶¶ 157–
 204, and similar broad infringement allegations for each of
 Golden’s other patents, id. at ¶¶ 205–384. The complaint
 itself offers only vague generalities and block quotes of
 statutes, cases and treatises, but nowhere points us to any
 nonfrivolous allegations of infringement of any claim by
 any actual product made, used, or sold by any defendant.
      The complaint also references “claim charts” for each
 defendant and each patent. E.g., id., ECF No. 16-14. These
 claim charts present a dizzying array of disorganized as-
 sertions over several hundred pages, disingenuously using
 the words of the claims to generally describe cryptically
 identified structures. Although Golden appeals pro se and
 is therefore entitled to a certain leeway in interpreting his
 complaint, we agree with the magistrate judge’s conclusion
 that “the plaintiff’s vague and conclusory allegations fail to
 state a claim for relief.” Magistrate Judge Initial Order at
 5.
     For these reasons, we affirm the district court’s dismis-
 sal without prejudice and without service of process, not on
 the basis of duplicity, but on the ground of frivolousness.
                         AFFIRMED
Case: 20-1508      Document: 16    Page: 5   Filed: 09/03/2020




 GOLDEN   v. APPLE INC.                                    5



                           COSTS
    No costs.